Citation Nr: 1451031	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for schizophrenia, paranoid type.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and schizophrenia.
                                                                                                                                                                                                                                            

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from February 1991 to February 1993.

This matter comes before the Board of Veteran's Appeals on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which (1) denied service connection for depression and (2) denied the Veteran's May 2010 request to reopen his claim for entitlement to service connection for schizophrenia.

The Board recognizes that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As discussed below, the Board is reopening the Veteran's schizophrenia claim.  Furthermore, because the current medical evidence of record documents a diagnosis of schizophrenia and the Veteran's report of depression, the Board has broadly characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include depression and schizophrenia.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection an acquired psychiatric disorder is addressed in the remand portion of the decision below and is remanded to the AOJ via the Appeals Management Center (AMC) in Washington, DC.   



FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for schizophrenia.

2.  The evidence received since the July 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia and raises a reasonable possibility of substantiating the claim


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Because new and material evidence has been received since the July 2002 rating decision with respect to the Veteran's claim of entitlement to service connection for schizophrenia, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for schizophrenia, paranoid type.  Implicit in his claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   As discussed below, the evidence of record suffices to grant the Veteran's request to reopen his claim for entitlement to service connection for schizophrenia, paranoid type.  Because the claim will be reopened, any error in complying with the notice or assistance requirements with respect to the request to reopen the claim is moot.  The additional evidentiary development that is needed to adjudicate the Veteran's service connection claim on the merits is addressed below in the remand section.

Analysis

Generally, service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).   For certain chronic diseases, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year after separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to establish service connection for a claimed disorder, there must be: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2014). A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not bound, however, to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra at 120.  Once having reopened a claim, the Board will adjudicate the claim on the merits.  See 38 U.S.C.A. § 5108 (West 2014. 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when the positive and negative evidence as to any issue material to the determination of the matter is approximately balanced.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014).

In the present case, the RO denied service connection for schizophrenia, paranoid type in July 2002 on the basis that the evidence did not establish that the Veteran's schizophrenia had been caused by an event in service or had developed within the one-year presumptive period following service.  A July 2002 letter from the RO notified the Veteran of the rating decision and his appellate rights.  Because the Veteran did not appeal the July 2002 rating decision and did not submit new and material evidence within one year of the decision, that rating decision became final.

At the time of the July 2002 rating decision, the record included the Veteran's claim, service treatment records from February 1991 to February 1993, and VA treatment records from October 1998 to July 2002.

In his May 2002 claim, the Veteran stated he incurred his schizophrenia while on active duty in the Navy.  He asserted specifically that his schizophrenia was "in part" due to the Gulf War and "extremely harsh treatment by the personnel" aboard a Navy vessel.

The Veteran's service treatment records do not document a report of, or treatment for, schizophrenia or a psychiatric disorder.

VA treatment records that were of record at the time of the July 2002 RO document the diagnosis of, and treatment for, a psychiatric disorder.  In particular, VA medical records characterize the Veteran as paranoid and delusional.  See, e.g., October 1998, January 2002, and June 2002 VA treatment records; certificates of February 1999 diagnose the Veteran as having "Axis I psychotic disorder NOS" and "substance induced mood disorder, with depressive features"; and a "schizoaffective disorder" is further documented in VA medical records of January 2001 and March 2002.

The evidence that has been added to the record since the July 2002 rating decision includes, in relevant part: the Veteran's May 2010 claim for entitlement to service connection for depression and paranoid schizophrenia; VA treatment records from January 2003 to February 2012; the Veteran's October 2010 notice of disagreement; October 2010 statements filed by the Veteran's father and by his girlfriend; an August 2010 statement filed by the Veteran's former wife, the Veteran's Form 9 appeal to the Board; and appellate briefs filed by the Veteran's representative in March 2012 and September 2014.

The Board finds that the evidence added to the claims folder is sufficient to reopen the Veteran's claim of schizophrenia.  The record contains new evidence that is material to the unestablished fact of whether schizophrenia was incurred in military service.  The new and material evidence consists of (1) lay statements of the Veteran's father and former wife that attest to in-service symptoms and in-service onset of a psychiatric disorder and (2) the Veteran's statement relating his psychiatric condition to a head injury during service.  As new and material evidence has been received, the Board reopens the claim for service connection for schizophrenia.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that his current psychiatric condition, which is characterized by schizophrenia, paranoia, and depression, arises from in-service events.  Specifically he cites "extremely harsh treatment" by personnel.  See May 2002 claim.  He also alleges a head injury during service worsened his schizophrenic condition.  See March 2012 Form 9 appeal.  For the reasons stated below, the Board finds that the issue of entitlement to service connection for an acquired psychic disorder, to include schizophrenia and depression must be remanded for additional evidentiary development.

The United States Court of Appeals for Veterans Claims (the Court) has held that, in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability,  (2) evidence establishing an in-service event, injury, or disease, or certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) the medical evidence on file is insufficient for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has been diagnosed with, and received treatment for, schizophrenia.  See, e.g., January 2001 and March 2002 VA treatment records.  Medical records also describe the Veteran as paranoid and delusional.  See, e.g., October 1998, January 2002, and June 2002 VA treatment records.  In light of this diagnosis, the Board finds that the Veteran has a current disability.

As to in-service injury, the Veteran has alleged two in-service events as causing his current psychiatric disorder: (1) an in-service head injury and (2) harsh treatment by personnel during service.  He has also reported that his depression began at the age of eight.  See October 1998 VA treatment record.  The Board notes that none of the Veteran's available service treatment records indicates depression or a psychiatric disorder of any kind during service.  His service treatment records do document treatment for headaches.

A lay statement filed by the Veteran's former wife attests to her belief, based on personal observation, that the Veteran's paranoia, delusions, and irrationality began in July of 1992, while the Veteran was in service.  The Veteran's father similarly states that the Veteran's service period marks the first observable changes in his behavior and the onset of his paranoia.  These lay statements on behalf of the Veteran are credible evidence that an event in service occurred.  Without more evidence in the record, however, the Board cannot make a finding as to what was the event was, or whether the Veteran's current condition is related to such an event.

Thus, the record currently before the Board contains a medical diagnosis of a current disability and evidence as to both an event in service and indications of a nexus between the in-service event and the Veteran's current disability.  In order to evaluate the possibility of a nexus between the Veteran's current psychiatric disorder and an in-service event, the Board will order a psychiatric examination of the Veteran and medical opinion as to the cause of the Veteran's disability.  The examiner should determine whether there is a nexus between the Veteran's diagnosed psychiatric condition and any in-service injury, including the in-service events described by the Veteran (e.g., "head injury").

Furthermore, in order to help identify and define any relevant in-service event, including the "extremely harsh treatment" alleged by the Veteran, the Board will request the Veteran's Navy service personnel records.
 
Finally, it appears that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See VA treatment record of December 2009.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Request the Veteran's Navy service personnel records and associate them with the Veteran's claims folder.

3. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4. Associate with the claims folder any outstanding VA treatment records.

5. Thereafter, schedule the Veteran for an examination as to the nature and etiology of his acquired psychiatric disorder.  
After examination of the Veteran and review of the entire claims folder, including the Veteran's complete medical history, the examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current acquired psychiatric condition began in or is causally or etiologically related to his military service, including a head injury and/or extremely harsh treatment that he received in service, as alleged by the Veteran.

The examiner's attention is directed to the report of a head injury, as alleged by the Veteran in his March 2012 Form 9 appeal, and of a personnel or chain-of-command issue during service, as alleged by the Veteran in his May 2002 claim ("extremely harsh treatment by the personnel aboard the U.S.S. Seattle and [during] the Gulf War").  A lay statement filed by the Veteran's former wife attests to her belief, based on personal observation, that the Veteran's paranoia, delusions, and irrationality began in July of 1992, while the Veteran was in service.  The Veteran's father also indicates that the Veteran's service period marks the first observable changes in his behavior and the onset of his paranoia.  The examiner is further advised that the Veteran is competent to report in-service events, his medical treatment, and his symptoms.
	
The Board requests, for all opinions expressed by the examiner, a clear rationale and a discussion of the facts and medical principles involved.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. Readjudicate the Veteran's claim for an acquired psychiatric disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


